Case 5:18-cv-06164-EJD Document 72-1 Filed 07/22/20 Page 1 of 20




                Exhibit A
DocuSign Envelope ID: D4686681-C89C-4B1D-9253-0EF4D1DF5943
                     Case 5:18-cv-06164-EJD Document 72-1 Filed 07/22/20 Page 2 of 20




        1   Hon. Elizabeth D. Laporte (Ret.)
            JAMS
        2   Two Embarcadero Center, Suite 1500
            San Francisco, CA 94111
        3
            Telephone: (415) 982-5267
        4   Fax: (415) 982-5287

        5   SPECIAL MASTER
        6

        7

        8
                                             UNITED STATES DISTRICT COURT
        9
                                          NORTHERN DISTRICT OF CALIFORNIA
      10
                                                      SAN JOSE DIVISION
      11

      12
                                                                  CASE NO. 5:18-cv-06164-EJD (VKD)
      13    IN RE GOOGLE PLUS PROFILE
            LITIGATION                                            REPORT OF SPECIAL MASTER
      14                                                          RECOMMENDING RECIPIENTS
                                                                  FOR CY PRES DISTRIBUTIONS
      15

      16

      17
      18

      19

      20

      21             Two applicants timely submitted applications to the Special Master on July 10, 2020

      22    requesting a cy pres distribution from the Settlement Fund: (1) Stanford Law School’s Center for

      23    Internet and Society (“CIS”) and (2) the Electronic Privacy Information Center (“EPIC”).

      24    Copies of these applications are attached. The Special Master has carefully reviewed both

      25    applications to determine whether they met the requirements of the Court’s Order Granting

      26    Preliminary Approval of Class Action Settlement filed on June 10, 2020 and should be selected

      27    as cy pres recipients.

      28

                                                              1
DocuSign Envelope ID: D4686681-C89C-4B1D-9253-0EF4D1DF5943
                     Case 5:18-cv-06164-EJD Document 72-1 Filed 07/22/20 Page 3 of 20




        1            Each applicant has provided a sworn declaration as required by paragraph 10 of the

        2   Order.1 Neither entity is subject to a conflict that would raise substantial questions about

        3   whether its selection was made on the merits or render it unsuitable as a recipient. According to

        4   their declarations, neither has any financial or other connection to any of the named class

        5   plaintiffs, Judge Davila or the Special Master. Two CIS directors previously represented

        6   Defendants when in private practice, but neither has done so since leaving private practice

        7   several years ago and neither has any involvement in this case. The Law School, including CIS,

        8   which is under the umbrella organization the Law, Science and Technology Program (“LST”),
        9   have received prior donations from Defendants and CIS has received a prior cy pres distribution

      10    in In re Google Buzz Privacy Litigation, 10-cv-00672 , 2011 WL 7460099 (N.D. Cal. Jun. 2,
      11    2011). Given the prominent role of Stanford Law school in Silicon Valley and the focus of LST

      12    and CIS on technology, privacy and security, the receipt of prior donations from Google does not

      13    raise any concern that CIS would be biased in its use of cy pres funds. Indeed, its receipt of a

      14    prior cy pres distribution supports its suitability. Supporting its independence, EPIC has

      15    previously filed amicus briefs adverse to Google, and received cy pres funds in two settlements

      16    paid by Google, the one cited above that CIS also participated in, and In re Google LLC St. View

      17    Elec. Commc’ns Litig., No 10-MD-02184, 2020 WL 1288377 (N.D. Cal. Mar. 18, 2020).
      18             Both applicants have agreed to use cy pres funds for the intended purpose and are well

      19    positioned and therefore highly likely to do so effectively. Each has a well-established and

      20    impressive track record of effectively promoting public awareness and education and/or

      21    supporting research, development and initiatives, related to the security and/or privacy of internet

      22    browsers. CIS was founded 20 years ago. A key concern of CIS has been consumers’ privacy

      23    expectations and understanding in their use of the internet and social networks, and third-party

      24
                     1
      25               While CIS did not identify a state of registration as would otherwise be required generally of nonprofit
            public benefit corporations, educational institutions appear to be excepted. See, e.g., California Department of
      26    Justice Charitable Trusts Section, Attorney General’s Guide for Charities: Best practices for nonprofits that operate
            or fundraise in California.
      27

      28

                                                                      2
DocuSign Envelope ID: D4686681-C89C-4B1D-9253-0EF4D1DF5943
                     Case 5:18-cv-06164-EJD Document 72-1 Filed 07/22/20 Page 4 of 20




        1   data access, as well as data security. For example, CIS’s Director of Consumer Privacy, Dr.

        2   Jennifer King, has focused her research on this topic, including improving online notice and

        3   consent for personal information disclosures and education of consumers. CIS would use the

        4   funds to support her research, and potentially to hire additional research fellows and students to

        5   work on internet privacy and security, as well as to educate users such as the plaintiff class. As

        6   its name suggests, EPIC has focused for more than two decades on safeguarding the privacy of

        7   internet users in a variety of forums, including invoking government scrutiny of privacy

        8   violations, filing amicus briefs in support of stronger internet privacy safeguards and remedies,
        9   and providing information and education to the public on these issues through its website and

      10    biweekly newsletter.
      11             Accordingly, the Special Master recommends that CIS and EPIC each be designated to

      12    receive its pro rata share of the cy pres funds. As no other applications were received, none

      13    were rejected.

      14

      15    Dated: July 15, 2020                             ___________________________________
                                                              HON. ELIZABETH D. LAPORTE (RET.)
      16

      17
      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28

                                                               3
Case 5:18-cv-06164-EJD Document 72-1 Filed 07/22/20 Page 5 of 20




 ATTACHMENTS
        Case 5:18-cv-06164-EJD Document 72-1 Filed 07/22/20 Page 6 of 20




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF CALIFORNIA



 IN RE GOOGLE PLUS PROFILE                    Case No. 3:18-cv-06164-EJD (VKD)
 LITIGATION
                                              CLASS ACTION

                                              APPLICATION TO RECEIVE A
                                              CY PRES DISTRIBUTION



       The Electronic Privacy Information Center (“EPIC”) respectfully submits the following

application to receive a cy pres distribution from the Settlement Fund in the above captioned

matter. In support of this application, EPIC has included sworn statements below that conform

with the requirements laid out in the Court’s June 10, 2020, Order Granting Preliminary

Approval of Class Action Settlement, Dkt. No. 13, at ¶¶ 10(a)–(e).

                         DECLARATION OF ALAN JAY BUTLER

       I, Alan Jay Butler, Interim Executive Director and General Counsel of the Electronic

Privacy Information Center, do hereby declare as follows:

                                          About EPIC

       EPIC is one of the leading consumer privacy organizations in the United States. EPIC is a

District of Columbia not-for-profit corporation with a principal address of 1519 New Hampshire

Avenue NW, Washington, DC 20036. Established in 1994 to focus public attention on emerging

privacy issues, EPIC has led numerous campaigns to safeguard the privacy of Internet users in

general and users of Google’s services in particular. EPIC advocates for consumer privacy

through comprehensive complaints to the Federal Trade Commission (“FTC”) and the Federal

Communications Commission (“FCC”), amicus briefs in federal and state courts, testimony and




                                                1
            Case 5:18-cv-06164-EJD Document 72-1 Filed 07/22/20 Page 7 of 20




statements to Congressional committees, and educational publications including privacy

reference books and issue pages on EPIC’s website.

           EPIC is “well-suited to be a cy pres recipient in [a] privacy case.” Perkins v. Linkedin

Corp., No. 13-cv-4303, 2016 WL 613255, at *11 (N.D. Cal. Feb. 16, 2016). As required by the

cy pres doctrine in privacy class actions, EPIC is aligned with the interests of class members and

the underlying purpose of the litigation.

                         EPIC’s Work to Protect the Interests of Class Members

           EPIC’s long-running efforts to safeguard the privacy of Internet users—particularly from

invasive business practices deployed by Google—provide a compelling basis to designate EPIC

as a cy pres recipient in this matter.

           From its beginnings, EPIC has worked to protect online privacy. In 1997, EPIC

conducted a comprehensive privacy audit of the 100 most frequently visited websites to

determine “whether sites collected personal information, had established privacy policies, made

use of cookies, and allowed people to visit without disclosing their actual identity.” EPIC, Surfer

Beware: Personal Privacy and the Internet (1997).1 EPIC published the resulting report on its

website, which warned that “Protecting privacy will be one the greatest challenges for the

Internet. Until clear practices are established and good policies put in place, our advice is simply

this: ‘Surfer beware.’”2

           Since then, as the risks to Internet users have evolved, EPIC has led the way in protecting

online privacy and keeping the public informed. Through its website, epic.org, EPIC has

organized numerous public education campaigns around key online privacy issues, including




1
    https://epic.org/reports/surfer-beware.html.
2
    Id.


                                                    2
        Case 5:18-cv-06164-EJD Document 72-1 Filed 07/22/20 Page 8 of 20




anonymity, EPIC, Internet Anonymity;3 big data and cloud computing, EPIC, Big Data and the

Future of Privacy;4 EPIC, Cloud Computing;5 children’s privacy, EPIC, Children's Online

Privacy Protection Act (COPPA);6 consumer profiling, EPIC, Privacy and Consumer Profiling;7

identity theft, EPIC, Identity Theft;8 the Internet of Things, EPIC, Internet of Things (IoT);9

search engine privacy, EPIC, Search Engine Privacy;10 and social networking privacy, EPIC,

Social Networking Privacy.11

        EPIC has focused special attention on alerting the public to privacy violations by Google.

In 2004, EPIC first raised the alarm about Google’s scanning of private emails through its

nascent Gmail service and called on the California Attorney General to investigate. Letter from

EPIC et al. to Bill Lockyer, Cal. Atty. General (May 3, 2004).12 In 2010, EPIC filed a complaint

with the FCC urging a probe of Google’s use of its Street View vehicles to collect Wi-Fi data.

Letter from Marc Rotenberg, Executive Director, EPIC, to Julius Genachowski, Chairman, Fed.

Commc’ns Comm’n (May 18, 2010).13 EPIC’s complaint was instrumental in bringing about

investigations of Google Street View by the FCC, FTC, and U.S. Department of Justice. See

EPIC, Investigations of Google Street View.14

        Also in 2010, EPIC filed a complaint with the FTC calling for an investigation of Google

Buzz, which had “convert[ed] the private, personal information of Gmail subscribers into public




3
  https://www.epic.org/privacy/anonymity/.
4
  https://www.epic.org/privacy/big-data/.
5
  https://www.epic.org/privacy/cloudcomputing/.
6
  https://www.epic.org/privacy/kids/default.html.
7
  https://www.epic.org/privacy/profiling/default.html.
8
  https://www.epic.org/privacy/idtheft/.
9
  https://www.epic.org/privacy/internet/iot/.
10
   https://www.epic.org/privacy/search-engine/.
11
   https://www.epic.org/privacy/socialnet/.
12
   https://www.epic.org/privacy/gmail/agltr5.3.04.html.
13
   https://epic.org/privacy/cloudcomputing/google/EPIC_StreetView_FCC_Letter_05_21_10.pdf.
14
   https://epic.org/privacy/streetview/.


                                                     3
           Case 5:18-cv-06164-EJD Document 72-1 Filed 07/22/20 Page 9 of 20




information for the company’s social network service[.]” EPIC, Complaint, Request for

Investigation, Injunction, and Other Relief (2010).15 In 2011, the FTC issued a Consent Order

against Google imposing new privacy safeguards on the company’s business practices. In 2012,

when Google announced that it intended to consolidate user data from across its services and

create a single merged profile for each user—in apparent violation of the 2011 Consent Order—

EPIC brought suit against the FTC to enforce the Order. EPIC v. FTC (Enforcement of the

Google Consent Order).16

           EPIC routinely files amicus briefs in support of stronger Internet privacy safeguards and

remedies for users whose rights are violated. See, e.g., Br. of Amicus Curiae EPIC, Attias v.

CareFirst, Inc., No. 19-7020 (D.C. Cir. July 1, 2019) (arguing that companies have a legal duty

to reasonably protect consumers’ personal data); Br. of Amicus Curiae EPIC, Herrick v. Grindr

LLC, 765 F. App’x 586 (2d Cir. 2019) (arguing that social media platforms are subject to suit

when they fail to address online abuse of their users); Br. of Amicus Curiae EPIC, In re

Facebook Internet Tracking Litig., No. 17-17486 (9th Cir. June 26, 2018) (arguing that Facebook

bears the burden of protecting consumers from unwanted online tracking); Br. of Amicus Curiae

EPIC, Campbell v. Facebook, Inc., No. 17-16873 (9th Cir. Feb. 1, 2018) (arguing that class

action settlements fail to protect consumers when they do not force companies to change their

privacy-invasive business practices); Br. of Amicus Curiae EPIC, Eichenberger v. ESPN, Inc.,

876 F.3d 979 (9th Cir. 2017) (arguing that consumers have Article III standing to sue under the

Video Privacy Protection Act when their legal rights are violated); Br. of Amicus Curiae EPIC,

hiQ Labs, Inc. v. LinkedIn Corp., No. 17-16783 (9th Cir. Oct. 10, 2017) (arguing that a lower

court wrongly ordered the disclosure of LinkedIn users’ personal data to a third-party company);


15
     https://epic.org/privacy/ftc/googlebuzz/GoogleBuzz_Complaint.pdf.
16
     https://epic.org/privacy/ftc/google/consent-order.html.


                                                         4
           Case 5:18-cv-06164-EJD Document 72-1 Filed 07/22/20 Page 10 of 20




Br. of Amicus Curiae EPIC, Attias v. Carefirst, Inc., 865 F.3d 620 (D.C. Cir. 2017) (arguing that

data breach victims have Article III standing to sue); Br. of Amicus Curiae EPIC, Gubala v.

Time Warner Cable, Inc., 846 F.3d 909 (7th Cir. 2017) (arguing that consumers have Article III

standing to sue under the Cable Communications Policy Act when their legal rights are violated).

           In particular, EPIC has filed multiple amicus briefs in cases arising from Google’s

violations of privacy. Br. of Amicus Curiae EPIC, Frank v. Gaos, 139 S. Ct. 1041 (2019)

(arguing, in a case concerning Google’s misuse of referrer headers, that courts must ensure the

fairness of consumer class action settlements); Br. of Amicus Curiae EPIC, In re Google Inc.

Cookie Placement Consumer Privacy Litig., No. 17-1480 (3d Cir. Nov. 22, 2017) (arguing that a

lower court wrongly approved a consumer class action settlement that would allow Google to

continue unlawfully tracking users); Br. of Amicus Curiae EPIC, Marquis v. Google, No. SJC-

12103 (Mass. 2016) (arguing that Google’s scanning of private Gmail messages violated a state

prohibition on wiretapping); Br. of Amicus Curiae EPIC, Ben Joffe v. Google, 746 F.3d 920 (9th

Cir. 2013) (urging the court to uphold legal protections for Wi-Fi communications); Br. of

Amicus Curiae EPIC, In re Google Street View, 794 F. Supp. 2d 1067 (N.D. Ca. 2011) (arguing

that intercepting data from Wi-Fi networks violated the federal Wiretap Act).

           EPIC also provides regular testimony to Congress and statements to federal agencies

concerning the privacy and rights of Internet users. See, e.g., Statement from EPIC to U.S.

Senate Comm. on Judiciary (July 16, 2019) (concerning alleged search engine censorship);17

Statement from EPIC to U.S. House Comm. on Judiciary (Dec. 10, 2018) (concerning Google’s

data collection, use, and filtering practices);18 Statement from EPIC to U.S. Senate Comm. on

Commerce, Sci., & Tech., arguing (that “the failure of the United States to address the growing


17
     https://epic.org/testimony/congress/EPIC-SJC-GoogleCensorship-Jul2019.pdf.
18
     https://epic.org/testimony/congress/EPIC-HJC-GoogleOversight-Dec2018.pdf.


                                                        5
        Case 5:18-cv-06164-EJD Document 72-1 Filed 07/22/20 Page 11 of 20




concerns about online privacy is threatening both the digital economy and democratic

institutions”).19

        EPIC’s work reaches a wide audience through epic.org, one of the top-ranked privacy

websites in the world. EPIC also publishes a biweekly newsletter, the EPIC Alert, that reaches

thousands of subscribers. EPIC, EPIC Alert (2020).20 EPIC is routinely cited in news reports on

emerging consumer privacy issues, including more than 380 reports about Google’s privacy

issues from nationwide publications such as the New York Times, the Wall Street Journal, the

Washington Post, the San Francisco Chronicle, USA Today, NBC, ABC, Fox News, NPR,

Reuters, and the Associated Press. EPIC, EPIC in the News (2020).21 On EPIC’s homepage,

where EPIC posts regular updates about ongoing efforts to protect privacy, Google’s name has

appeared more than 1,500 times since 2004. EPIC, Previous Top News (2020).22

                            EPIC’s Suitability for a Cy Pres Distribution

        In a class action settlement involving the distribution of funds to cy pres beneficiaries, the

Court has an obligation to make an independent determination about the fairness and adequacy

of the proposed settlement. As the Ninth Circuit has explained,

        Not just any worthy recipient can qualify as an appropriate cy pres beneficiary. To
        avoid the “many nascent dangers to the fairness of the distribution process,” we
        require that there be “a driving nexus between the plaintiff class and the cy pres
        beneficiaries.” Nachshin, 663 F.3d at 1038. A cy pres award must be “guided by
        (1) the objectives of the underlying statute(s) and (2) the interests of the silent class
        members,” id. at 1039, and must not benefit a group “too remote from the plaintiff
        class,” Six Mexican Workers, 904 F.2d at 1308. Thus, in addition to asking
        “whether the class settlement, taken as a whole, is fair, reasonable, and adequate to
        all concerned,” we must also determine “whether the distribution of the approved
        class settlement complies with our standards governing cy pres awards.” Nachshin,
        663 F.3d at 1040 (internal quotation marks omitted).


19
   https://epic.org/testimony/congress/EPIC-SCOM-InternetGovernance-July2018.pdf.
20
   https://epic.org/alert/.
21
   https://epic.org/news/.
22
   https://epic.org/news/2020/.


                                                     6
       Case 5:18-cv-06164-EJD Document 72-1 Filed 07/22/20 Page 12 of 20




Dennis v. Kellogg Co., 697 F.3d 858, 865 (9th Cir. 2012).

       EPIC satisfies the two key requirements for a distribution of cy pres funds in a consumer

privacy case: (1) EPIC is aligned with the interests of class members and (2) EPIC advances the

aims of the underlying litigation. EPIC has spent more than two decades advocating for online

privacy safeguards that are aligned with the interests of the class members. And EPIC continues

to advocate and act as a champion for the privacy rights of Internet users.

       Accordingly, courts have approved EPIC as a cy pres recipient in many consumer privacy

cases. In Perkins v. LinkedIn Co., No. 13- 4304, 2016 WL 613255 (N.D. Cal. Feb. 16, 2016), the

court found that EPIC is a “well-established and respected organization within the field of

internet privacy” and is thus “well-suited to be a cy pres recipient.” In In re Google Buzz Privacy

Litigation, No. 10-cv-672, 2011 WL 7460099 (N.D. Cal. June 2, 2011), Judge Ware modified a

proposed settlement to include EPIC as a cy pres beneficiary given that there was no “good cause

to exclude EPIC from the list of recipients.” Id. at * 1. EPIC has also been approved to receive

distributions in cases including:

   •   Picchi v. Comenity Bank, No. 11-61797 (S.D. Fla.)

   •   Perkins v. LinkedIn Corp., No. 13-4304 (N.D. Cal.)

   •   Kensington Physical Therapy, Inc. v. Jackson Therapy Partners, LLC, No. 11-2467 (D.

       Md.)

   •   Legg v. Laboratory Corp., No. 14-61543 (D. Md.)

   •   Ashley Madison Consumer Data Sec. Breach Litig., No. 15-MD-2669 (E.D. Mo.)

More examples can be found at https://epic.org/cy-pres.

       If EPIC is designated as a cy pres recipient, EPIC agrees to devote any funds from the

Settlement to promote public awareness and education and to support research, development, and



                                                 7
           Case 5:18-cv-06164-EJD Document 72-1 Filed 07/22/20 Page 13 of 20




initiatives related to the security and privacy of Internet browsers. EPIC will use the cy pres

funds to support its work to protect the privacy rights of consumers. EPIC will inform consumers

of emerging privacy risks. EPIC will advocate for consumers at the FTC, FCC, in the courts, and

in Congress. This work includes the preparation of detailed comments for federal agencies,

testimony and statements for Congressional committees, and amicus briefs for federal and state

courts. EPIC will publish leading resources for consumers, such as the Privacy Law

Sourcebook.23 EPIC will continue to make useful information available on our website, epic.org.

           EPIC has an expert staff of with eight attorneys specializing in privacy-related issues,

including members of the bars of California, D.C., Massachusetts, and New York. EPIC’s

attorneys are also barred in most of the federal appellate courts in the United States, as well as

the Supreme Court of the United States.

           EPIC is also widely recognized for good management practices and effective use of

funding received. EPIC receives top marks from the leading evaluators of non-profit practices,

Charity Navigator (“Four Stars”) and Network for Good (“Gold”), for accountability and

transparency. In 2019, EPIC directed 87% of revenue to program activities.

           To maintain its independence, EPIC also receives no funding from any company. That

makes cy pres awards to EPIC particularly appropriate as there is no conflict with any potential

defendant in a consumer privacy matter.

           The undersigned has inquired into the existence of any relationships between EPIC and

Magistrate Judge Elizabeth LaPorte, Judge Edward J. Davila, the named parties, or any attorney

of any of the named parties. The undersigned has no reason to believe any such relationships

exist, except that (1) EPIC has previously filed amicus briefs adverse to Google in cases in which



23
     Privacy Law Sourcebook (Marc Rotenberg ed. 2018), available at https://epic.org/bookstore/pls2018/.


                                                          8
                             Case 5:18-cv-06164-EJD Document 72-1 Filed 07/22/20 Page 14 of 20




                   Google was a defendant; and (2) EPIC has previously been designated to receive cy pres funds

                   from two class action settlements paid by Google:

                              •   Settlement in In re Google Buzz User Privacy Litigation, No. C 10-00672 JW, 2011

                                  WL 7460099 (N.D. Cal. June 2, 2011)

                              •   Settlement in In re Google LLC St. View Elec. Commc'ns Litig., No. 10-MD-02184-

                                  CRB, 2020 WL 1288377 (N.D. Cal. Mar. 18, 2020)
                                 APPLICATION AND OATH FOR ADMISSION
                            U. S. COURT OF APPEALS FOR Conclusion
                                                       THE FIFTH CIRCUIT

                             As set out above, EPIC has fought to protect the privacy of Internet users for more than

                   two decades. EPIC has pursued this work diligently, purposefully, and fairly. EPIC is clearly

                   aligned with purpose of the litigation and the interests of the class members. Accordingly, EPIC

                   respectfully asks to be designated as one of the cy pres recipients in this matter. If necessary, the

SION FEE:          undersigned will$2testify on the above topics at the hearing on the motion for final approval of the
    der 5th Cir. R. 46.1,
                   Settlement.

                             I declare under penalty of perjury that the foregoing is true and correct. Executed on July
                                                Alan Jay Butler
 OR AFFIRMATION): I,                                                                   do solemnly swear (or affirm) that I will
                  9, 2020.
myself as an attorney and counselor of this court, uprightly and according to law; and that I will support the Constitution of the
States. I further swear (or affirm) all                                                          true and correct to the best of
wledge, information and belief.

        05/27/2020
                                                                                 ______________________
                                                                                 ALAN JAY BUTLER
                                                                                 Interim Executive Director
                                                                                 General Counsel
EQUIRED by Federal Rule of Appellate Procedure 46(a)(3), please have a current member of our bar complete the portion
 :
                                                                                 ELECTRONIC PRIVACY
                                                                                 INFORMATION CENTER
                       Andrew T. Tutt                                            1519 New Hampshire Ave NW
                                                                                 Washington, D.C. 20036
                                                                                 Telephone: (202) 483-1140
         06/01/2020                                                              Facsimile: (202) 483-1248
                                                                                 Email: butler@epic.org




                                                                           9
   Case 5:18-cv-06164-EJD Document 72-1 Filed 07/22/20 Page 15 of 20


                                                                       Jennifer King, Ph.D
                                                                       Director of Consumer Privacy
                                                                       Center for Internet & Society (CIS)
                                                                       559 Nathan Abbott Way
                                                                       Stanford, CA 94305-8610
                                                                       jenking@law.stanford.edu




                                                                       July 10, 2020




       Re: Proposal for Distribution of Cy Pres Funds to Stanford Law School’s Center
          for Internet and Society in In re: Google Plus Profile Litigation, No. 5:18-cv-
          06164-EJD

Dear Judge Laporte:

By way of this letter, the Stanford Law School’s Center for Internet and Society (CIS) is seeking
distribution of cy pres funds to CIS in In re: Google Plus Profile Litigation, Case No. 5:18-cv-
06164-EJD. CIS thanks the Court for the opportunity to submit this proposal for consideration in
the proposed settlement of this litigation. CIS has a long history of consumer privacy and security
research and analysis that benefits consumers affected by circumstances such as those in the
Google Plus Profile case. CIS seeks a pro rata share of the proposed class settlement amount,
which would directly support the privacy and security research projects we detail below.

Part I: Introduction

About the Center for Internet and Society

CIS is a public interest technology law and policy program and a part of the Law, Science and
Technology Program at Stanford Law School. The Center is led by Faculty Director Professor
Barbara van Schewick, and has seven staff members: Associate Director Elaine Adolfo; Director
of Privacy Albert Gidari; Director of Consumer Privacy Dr. Jennifer King; Associate Director of
Surveillance and Cybersecurity Riana Pfefferkorn; the Hon. Stephen Wm. Smith (ret.), Director
of Fourth Amendment and Open Courts; Media and Strategy Fellow Ryan Singel; and Legal
Assistant Amanda Avila. In addition to our Faculty Director and staff members, CIS has affiliate
scholars and non-residential fellows who dedicate substantial research efforts to privacy and other
civil liberties, cybersecurity, and other topics. They contribute to our blog, events, and
publications and are listed here: <https://cyberlaw.stanford.edu/about/people>.


Our address and contact information is:

Center for Internet and Society
Stanford Law School
559 Nathan Abbott Way
Stanford, CA 94305
650-736-8675
https://cyberlaw.stanford.edu
   Case 5:18-cv-06164-EJD Document 72-1 Filed 07/22/20 Page 16 of 20


History of CIS

CIS has been in existence for 20 years. Founded in 2000, CIS is a non-profit organization that
works to improve technology law and policy through ongoing interdisciplinary study, analysis,
research and discussion. CIS brings together scholars, academics, legislators, students,
programmers, security researchers and scientists to study the interaction of new technologies and
the law. CIS strives to inform the design of both technology and law in furtherance of important
public policy goals such as privacy, free speech, innovation and scientific inquiry.

CIS’s Mission

CIS’s goal is to improve technology law and policy through ongoing interdisciplinary study,
analysis, research and discussion. We have ongoing work in the areas of privacy, government
surveillance, encryption and cybersecurity policy, and network architecture and public policy.
Because the impact of technology on privacy and consumers continues to be a critical component
of our mission, we are seeking funding for continued support of our work in Internet privacy and
security. In order to engage in the current and future policy questions that arise in these areas,
especially with regard to technology impacts, CIS collaborates with the broader Stanford
University and Silicon Valley communities to produce high quality research, analysis, arguments
and tools for stakeholders seeking to understand, promote and protect civil liberties and the public
interest.

Relevance of Our Work to In re: Google Plus Profile Litigation

Consumers’ privacy expectations with regard to their personal information long have been a key
focus of CIS’s research interests. CIS’s consumer privacy work enables Internet users, including
the Plaintiff Class, to better understand how online service providers collect, store, use, and share
their information online, and to make educated choices about the privacy impact of their online
activities. These educational efforts go to the heart of cases like Google Plus, where Google+
users’ personal profile information was exposed to third parties without their knowledge or
consent.

CIS’s Director of Consumer Privacy, Dr. Jennifer King, has long focused her research on
documenting and understanding consumers’ knowledge and expectations of privacy in their
personal information on the Internet, and she is a known expert on this topic. She regularly
provides policy guidance on these issues to elected officials and regulatory bodies in the U.S. and
abroad.

This case raises specific issues of third-party access to consumers’ personal data, a topic about
which Dr. King has published multiple research studies and continues to investigate. For example,
in 2011, Dr. King published a study examining social networking users’ comprehension of and
expectations of privacy with the types of mechanisms (third-party data access via APIs, albeit on
Facebook) directly at issue in this litigation. She subsequently published research in 2012
exploring the same third-party data access issues of individuals’ personal information on mobile
devices. This line of research continues to inform her work today; presently, she is conducting a
study examining the California Consumer Privacy Act’s impact on the design of privacy notices
and consumers’ understanding of and expectations regarding their new CCPA rights. She is also
leading a project focused on improving the state of online notice and consent for personal
information disclosures.

                                                  2
   Case 5:18-cv-06164-EJD Document 72-1 Filed 07/22/20 Page 17 of 20

To provide additional examples of CIS’s long history of consumer privacy projects and research
over the past decade, our Notice by Design project applied human-computer interaction research
and experimentation to the problem of giving consumers effective notice of online privacy
practices. This widely-discussed research, referenced in The New York Times and The New York
Times Magazine, leveraged legal expertise in privacy with post-graduate research in user interface
design. Some of its central insights, for example the idea of “visceral notice,” have been
implemented by household-name Internet companies, positively affecting user privacy in relation
to products we use every day. CIS’s “Privicons” project provided users with a simple approach
to expressing how they want their email to be treated by the recipient. Developed through an
international collaboration among lawyers, privacy researchers, computer scientists, and
designers based at Stanford and in Europe, the Privicons plugin for the Google Chrome web
browser gave users a set of icons accompanied by short descriptions (such as “Please Share” and
“Delete After Reading”) that clearly communicate email senders’ privacy expectations. CIS
researchers also were at the forefront of developing both the W3C standard and browser tools for
implementing “Do Not Track” signals in Internet browsers in order to provide consumers with
the ability to visit websites without being tracked by third parties.

CIS also is well-known for its competence in cybersecurity law and policy. Our work in this area
has focused on educating law students, businesses, legislators, the public, and the courts about
both technical aspects of cybersecurity and the policy implications of different regulatory options.
This work is collected on our website at <http://cyberlaw.stanford.edu/our-
work/topics/cybersecurity>.

We also educate the next generation of lawyers, software developers, and entrepreneurs. Director
Gidari teaches Stanford Law School’s Information Privacy course, a three-hour class drawing on
expertise in privacy law gained during his decades in private practice. Since the spring of 2017,
CIS personnel have collaborated with professors from other disciplines to co-teach courses on
cybersecurity to law students, undergraduates, and graduate students, covering basic computer,
network, and information security from a technology, law, policy, and business perspective. The
most recent class, taught in Fall 2019 by Director Pfefferkorn and cybersecurity expert Alex
Stamos, comprised around 120 students, mostly from non-computer science backgrounds. The
course taught students how Internet browsers work, how attackers compromise online security,
and about relevant federal and state privacy and data security laws, including the California
Customer Records Act at issue in the instant litigation.

Part II: Existing and Proposed Projects to be Funded by the Cy Pres Award

CIS agrees to devote any funds received as a result of the cy pres award to promote public
awareness and education and to support research, development, and initiatives relating to the
privacy issues of concern in this case, as well as to Internet browser privacy and security more
generally. Specifically, CIS seeks a pro rata share of the proposed class settlement amount to
continue its privacy and security research for one or more consumer privacy and security projects,
including salary for staff working on these issues.

The funds would specifically support Dr. King’s public interest privacy research, as described
above, as well as potentially enable us to hire additional research fellows and students to work on
both Internet privacy and security projects. This research would benefit the Plaintiff Class by
supporting both empirical research and policy analysis into the privacy expectations of users such
as the Plaintiffs, as well as examinations of the data collection and usage practices of online
service providers such as Defendants. It would allow us to pursue education and outreach
opportunities to help users such as the Plaintiff Class to manage their privacy and security online,
                                                 3
    Case 5:18-cv-06164-EJD Document 72-1 Filed 07/22/20 Page 18 of 20

and to develop policy recommendations that would advance the online privacy and security
interests of consumers, including the Plaintiff Class.

Part III: Potential Conflicts

Stanford Law School’s development department researched any connections CIS, its umbrella
organization the Law, Science and Technology Program (LST), or Stanford Law School might
have with the Class Plaintiffs, the Defendants, their respective attorneys, Judge Davila, or Special
Master Judge Laporte.

Stanford Law School, LST, and CIS have no financial or other connections with any of the named
Class Plaintiffs. The Law School, LST, and CIS have no financial or other connections with Judge
Davila or Judge Laporte. The Law School, LST, and CIS have previously received donations
and/or cy pres monies from Defendants. Specifically, the Law School has received donations
totalling $6,031,339.49 from Defendants. CIS received $4,758,320 from these donations. In 2011,
CIS received a cy pres distribution in the amount of $511,199.49 in In re Google Buzz Privacy
Litigation, No. 10-cv-00672 (N.D. Cal.).1 Neither the Law School nor LST has received any cy
pres distributions from Defendants.

Stanford Law School, LST, and CIS have no financial connections with the Defendants’ Counsel.
CIS Directors Gidari and Pfefferkorn previously represented Defendants in various matters while
in private practice. Pfefferkorn was an associate at Defendants’ Counsel’s law firm, where she
worked with several of the attorneys for Defendants. However, neither Gidari nor Pfefferkorn has
represented Google since leaving private practice several years ago, and they have had no
involvement with this case.

All funding CIS receives is deposited into an account or accounts controlled by Stanford Law
School. Stanford Law School is fiscally responsible for and monitors the account or accounts.
CIS follows all law school and University policies and procedures for expending funds from our
accounts.

Research at CIS, Stanford Law School, and Stanford University is driven by faculty interest,
initiative and direction. Stanford has strict guidelines for maintaining its academic autonomy and
research integrity. Stanford policies provide explicit protection against sponsors who might seek
to direct research outcomes or limit the publication of research. Both as a matter of its deep
commitment to the integrity of its scholarship and of Stanford University policy, CIS adheres to
these policies. All donors to the Center agree to give their funds as unrestricted gifts. When we
receive grants from foundations, we spend the money in accordance with the budget proposed in
the grant application, and we report to the foundation on the results or accomplishments we
obtained as a result of any efforts supported by that funding.2

In sum, CIS does not accept grants, donations, or any other support that would limit our ability to
conduct our research or any other work we do free of outside influence.

I am willing to testify regarding the foregoing at the motion for final approval of the Settlement.


1 CIS was also one of the approved cy pres recipients in the settlement of In re Google Referrer Header Privacy
Litigation, No. 10-cv-04809-EJD, before Judge Davila, until the Supreme Court vacated the settlement last year.
2 Salary, research support, and travel for CIS Faculty Director Barbara van Schewick is funded through the general

budget of the law school and is independent of CIS. CIS does not accept corporate funding for its network
neutrality-related work.
                                                         4
   Case 5:18-cv-06164-EJD Document 72-1 Filed 07/22/20 Page 19 of 20

I declare under penalty of perjury that the foregoing is true and correct.

Executed at Berkeley, California, on July 10, 2020.




          By:

                                              Dr. Jennifer King
                                              Director of Consumer Privacy
                                              Center for Internet and Society
                                              Stanford Law School




                                                 5
           Case 5:18-cv-06164-EJD Document 72-1 Filed 07/22/20 Page 20 of 20



                                        PROOF OF SERVICE BY E-Mail

                                       Re: In Re Google Plus Profile Litigation
                                             Reference No. 1100108876

            I, Sandra Chan, not a party to the within action, hereby declare that on July 16, 2020, I served the attached

REPORT OF SPECIAL MASTER RECOMMENDING RECIPIENTS FOR CY PRES DISTRIBUTIONS on the

parties in the within action by electronic mail at San Francisco, CALIFORNIA, addressed as follows:


John A. Yanchunis Esq.                                     Clayeo C. Arnold Esq.
Ryan J. McGee Esq.                                         Joshua H. Watson Esq.
Morgan & Morgan, PA                                        Arnold Law Firm
One Tampa City Center                                      865 Howe Ave
201 N. Franklin St., 7th Floor                             Suite 300
Tampa, FL 33602                                            Sacramento, CA 95825
Tel: 813-275-5272                                          Tel: (916) 924-3622
Email: jyanchunis@forthepeople.com                         Email: carnold@justice4you.com
mcgee@forthepeople.com                                     jwatson@justice4you.com
   Parties Represented:                                       Parties Represented:
   Matt Matic                                                 Matt Matic
   Zak Harris                                                 Zak Harris

Franklin D. Azar Esq.                                      Maura L. Rees Esq.
Margeaux R. Azar Esq.                                      Wilson Sonsini Goodrich & Rosati
Franklin D. Azar & Associates, PC                          650 Page Mill Rd.
14426 E. Evans Ave.                                        Palo Alto, CA 94304
Aurora, CO 80014                                           Tel: 650-320-4780
Tel: 303-757-3300                                          Email: mrees@wsgr.com
Email: azarf@fdazar.com                                       Parties Represented:
azarm@fdazar.com                                              Google, Inc.
   Parties Represented:
   Charles Olson
   Eileen M. Pinkowski


            I declare under penalty of perjury the foregoing to be true and correct. Executed at San Francisco,

CALIFORNIA on July 16, 2020.


_________________________________
Sandra Chan
JAMS
SChan@jamsadr.com
